
	
		III
		111th CONGRESS
		2d Session
		S. RES. 531
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2010
			Mrs. Feinstein (for
			 herself and Mr. Brown of Ohio) submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Hepatitis Awareness Month and World Hepatitis Day.
	
	
		Whereas infection with the hepatitis B and C viruses and
			 the incidence of liver disease and cancer caused by the hepatitis B and C
			 viruses have become urgent problems of global proportions;
		Whereas an estimated 2,000,000,000 people worldwide have
			 been infected with the hepatitis B virus, and as many as 400,000,000 people
			 worldwide live with chronic hepatitis B infection;
		Whereas an estimated 600,000 people worldwide die each
			 year due to a hepatitis B infection;
		Whereas an estimated 170,000,000 people worldwide live
			 with chronic hepatitis C infection, and an estimated 3,500,000 people are newly
			 infected with hepatitis C each year;
		Whereas an estimated 1,700,000 people worldwide die each
			 year due to liver failure or primary liver cancer from chronic hepatitis C
			 infection;
		Whereas infection with the hepatitis B and C viruses is a
			 growing health crisis in the United States, and an estimated 5,300,000 people
			 in the United States are chronically infected with the hepatitis B or C
			 virus;
		Whereas each year in the United States, an estimated
			 43,000 people are newly infected with the hepatitis B virus and 17,000 people
			 are newly infected with the hepatitis C virus;
		Whereas approximately 65 percent and 75 percent of the
			 people infected with hepatitis B and hepatitis C virus, respectively, are
			 unaware of the infection;
		Whereas, because of the asymptomatic nature of the
			 hepatitis B and C viruses, a person who has become chronically infected with 1
			 of the viruses may not have symptoms for up to 40 years after the initial
			 infection has occurred;
		Whereas many people are unaware that they have been
			 infected with the hepatitis B or C virus until years later, when symptoms of
			 liver cancer or liver disease develop;
		Whereas, as a result of late diagnosis, approximately
			 15,000 people die each year from liver disease or liver cancer related to
			 chronic viral hepatitis;
		Whereas hepatitis C claims roughly 12,000 lives each year
			 in the United States, and the overall rate of hepatitis C-related deaths in the
			 United States is expected to triple by 2019;
		Whereas, in the United States, African-Americans, Asian
			 Americans, Pacific Islanders, Latinos, Native Americans, Alaskan Natives, gay
			 and bisexual men, and persons who inject drugs have higher rates of chronic
			 viral hepatitis infection;
		Whereas 1⁄3 of HIV-positive people in
			 the United States are co-infected with the hepatitis C virus, and
			 1/10 of HIV-positive people in the United States are
			 co-infected with the hepatitis B virus;
		Whereas, although life expectancies for HIV-positive
			 persons have increased with therapy, liver disease, mostly related to hepatitis
			 B or C infections, has become the most common non-AIDS-related cause of death
			 among HIV-positive persons;
		Whereas chronic hepatitis B and C infections cost the
			 United States $16,000,000,000 each year;
		Whereas, despite the fact that chronic viral hepatitis is
			 the most common blood-borne infection in the United States, no routine or
			 universal screening is in place for early detection as of the date of the
			 agreement to this resolution;
		Whereas, in 2010, the Institute of Medicine issued a
			 report on chronic viral hepatitis, which attributed the lack of knowledge and
			 awareness among the public and health providers of the United States of chronic
			 viral hepatitis, the large health disparities for people infected with chronic
			 viral hepatitis, and the current morbidity and mortality rate for people
			 infected with chronic viral hepatitis, to the lack of dedicated resources for
			 chronic viral hepatitis;
		Whereas the first World Hepatitis Day on May 19, 2008,
			 raised awareness about the need for action, compassion, and understanding about
			 chronic viral hepatitis around the world; and
		Whereas the goals of World Hepatitis Day and National
			 Hepatitis Awareness Month are—
			(1)to highlight the
			 global nature of the chronic viral hepatitis epidemic;
			(2)to recognize the
			 need for a comprehensive public education and awareness campaign designed to
			 help infected patients and the physicians of patients to identify and manage
			 the secondary consequences of the disease; and
			(3)to help increase
			 the length and quality of life for individuals diagnosed with chronic hepatitis
			 B or C infections: Now, therefore, be it
			
	
		That the Senate—
			(1)supports the goals and ideals of World
			 Hepatitis Day and National Hepatitis Awareness Month;
			(2)promotes raising
			 awareness of the risks and consequences of undiagnosed chronic hepatitis B or
			 hepatitis C infections; and
			(3)urges a robust
			 governmental and public health response to protect the health of the more than
			 5,000,000 people in the United States and nearly 600,000,000 people worldwide
			 who suffer from chronic viral hepatitis.
			
